DETAILED CORRESPONDENCE
This Office Action is in response to Applicant’s filing, on 01 December 2020, of a Request for Continued Examination.
Claims 1-7, 9-15, and 21-26 are pending (“Pending Claims”).
Claims 1-7, 9-15, and 21-26 are examined (“Examined Claims”).  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s filing, on 01 December 2020, of a Request for Continued Examination. Amendments to claims 1-6, and 9-14 have been entered and have been carefully considered. Claims 8, and 16-20, are cancelled. Claims 21-26 have been added. Claims 1-7, 9-15, and 21-26 are pending and are considered below.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of independent claims 1, and 9, under 35 USC § 103 as being unpatentable over Monsarrat (US 2011/0258536) in view of Stankiewicz (US 2013/0212110)  the claims have been amended to incorporate limitations not found in the cited prior art. 
Monsarrat and Stankiewicz, whether taken alone or in combination, fails to disclose, teach, or suggest the limitations of: validating the latent dirichlet allocation (LDA) estimation using a user behavior history of the user, the user behavior history collected from the user’s interaction with the second webpage after the one or more items are displayed on the second webpage, as the amended independent claims recite. 
In addition, at least because they depend from these independent claims, the dependent claims 2-7, 10-15, and 21-26 under 35 USC 103 should likewise be allowed.
Applicant’s amendments have been entered and the argument with respect to independent claims 1 and 9 is persuasive. The rejection of claims 1-7, and 9-15 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-15, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC 101
The Office finds that Applicant’s independent claims 1 and 9 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claims 1 and 9 are considered patent eligible as they claim a process, machine, or apparatus. 
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. 
For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception.

35 USC 103
With regard to independent claims 1, and 9 the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the system and method comprising the following elements:
determining, using a set of rules, one or more items related to the web text displayed on the first webpage, as processed, on the graphical user interface of the user, the set of rules comprising:
performing a latent dirichlet allocation (LDA) estimation on a corpus comprising the web text displayed on the first webpage, as processed;
coordinating displaying the one or more items on a second webpage to promote the one or more items as related to the interest of the user, the second webpage being internal or external to the website of the retailer; and
validating the LDA estimation using a user behavior history of the user, the user behavior history collected from the user’s interaction with the second webpage after the one or more items are displayed on the second webpage.

These uniquely distinct features render the claims allowable. Dependent claims 2-7, 10-15, and 21-26 are also allowable based on a rationale similar to the independent claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682